DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. Applicant’s amendment, filed 0208/2022, has been entered.

    Claims 1-45 and 47-64 have been canceled.

    Claim 46 has been amended.

    Claims 65-83 have been added.

     Claims 46 and 65-83 are pending.

3. Applicant’s Response to Restriction Requirement and Species Election Requirements, including correspondence to USSNs 13/981,82 and 15/361,936 is acknowledged is acknowledged.

     Applicant’s election without traverse of Group III and the species defined by SEQ ID NOS. 20-25 as the KIT-specific antibody and mastocytosis as the disorder is acknowledged.

     Upon reconsider of the priority USSNs 13/981,851, now U.S. Patent No., 9,540,443 (1449; #A105); USSN 15/361,936, now U.S. Patents No. 10,189,907 (1449; A109) and USSN 16/214,980, now U.S. Patent No. 10,793,639 (1449; #A115),
     The election of species has been extended to all of the current pending claims 

      Claims 46 and 65-83 are under consideration in the instant applications.

4.  The application is required to be reviewed and all spelling, TRADEMARKS, and like errors corrected.
     Trademarks should be capitalized or accompanied by the ® or ™ symbol wherever they appear and be accompanied by the generic terminology.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the trademarks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.  

     Appropriate corrections are required

5. Claim 67 is objected to as “tyrosin” should be “tyrosine”.

6. Claims 46 and 65-83 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, 

s 46 and 65-83 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, 
     as they do not recite clear and definitive metes and bounds of wherein the subject has a “KIT-mediated disorder”.  

     While the specification (e.g., see paragraphs [00392], [00395]) discloses certain parameters associated with KIT expression and/or activity associated with KIT-mediated disorder, 
      and the claims recited certain specific disorders (e.g., IBD, rheumatoid arthritis, etc.)
      there are insufficient parameters to provide a standard for ascertaining the requisite degree or direction in the claims and, in turn, one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention or the parameters by which to determine said metes and bounds determining a KIT-mediated disorder.

     For example, the ordinary artisan would not know or associate the parameters by which one is treating / managing IBD / rheumatoid arthritis as a KIT-mediated disorder. 

    The relevant identifying parameters and appropriate values of determining risk are not set forth in the specification as filed, nor claimed.

     Therefore, the nature and parameters with respect to the claimed “KIT-mediated disorder” are not clearly defined by the claims and the specification does not provide a standard for ascertaining the requisite degree or direction, and, in turn, one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention or the parameters by which to determine said metes and bounds or “a KIT-mediated disorder”.

     Applicant is invited to clarify “a KIT-mediated disorder”.

     Applicant should specifically point out the support for any amendments made to the disclosure.  See MPEP 714.02 and 2163.06.

7. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).



     The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 8796429.pn.approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

8.  Claims 46 and 65-83 are rejected under the judicially created doctrine of non-statutory-type double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,793,639 in view of Chianelli et al. (US 2008/0176846). 

   The instant and issued claims are drawn treating and managing a KIT-mediated disorder with the same anti-KIT antibodies.

     Chianelli et al. teach Compositions and Methods for Modulating c-Kit
Kinase, which mediate diseases or conditions which be mediated by inhibitors,
     including c-Kit inhibitors (e.g., see [0051], [0053], [0071], [0112]-[0116]
including Pharmacology and Utility in paragraphs [0115]-[0134]), 
      including allergy disorders, irritable bowel syndrome, IBD, rheumatoid arthritis, mastocytosis (e.g., see paragraphs [0054]-[059], [0121]-[0124], [0129], [0132], [0154], [0156])
    (see entire document, including Abstract, Technical Field, Background Art, Disclosure of the Invention, Definitions, Modes of carrying Out the Invention, Examples, Claims).

    The instant claims are obvious in view of the patented claims of treating and managing a KIT-mediated disorder, c-KIT inhibitors, including instant claimed disorders and those taught by Chianelli et al.

     The patented claims anticipated the instant claims.

      Combination of KIT-specific antibodies with secondary therapeutic agents to treat / manage the same disorders / conditions would have been obvious to the ordinary artisan at the time the invention was made. 
 
      It is noted that current priority claim indicates that the instant USSN 16/994,164 is a DIV of USSN 16,214,980, now U.S. Patent No. 10,793,639.
      The instant claims are rejected under the judicially created doctrine of non-statutory-type double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,793,639 in view of Chianelli et al. for the reasons herein.

9.  No claim allowed.

     Due to high polymorphism of antibodies, the claimed KIT-specific antibodies are deemed structurally distinct on the primary amino acid basis. 
     These particular KIT-specific antibodies do not appear to known or taught in the prior art. 
     The prior art neither suggest or teaches these particular anti-KIT-specific antibodies having the exact chemical structure of the claimed c-KIT antibodies.  
    
10.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner 
Technology Center 1600
Art Unit 1644
February 26, 2022